
	
		I
		112th CONGRESS
		1st Session
		H. R. 3273
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mr. Rigell introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 46, United States Code, to authorize the
		  Secretary of Homeland Security or of any other department in which the Coast
		  Guard is operating to enter into agreements with foreign governments or
		  international organizations for the performance of port security assessments on
		  behalf of the Secretary, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Port Security Efficiency
			 Act.
		2.Recognition of
			 port security assessments conducted by other entitiesSection 70108 of title 46, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(f)Recognition of
				assessment conducted by other entities
					(1)Certification
				and treatment of assessmentsFor the purposes of this section and
				section 70109, the Secretary may treat an assessment conducted by a foreign
				government or international organization as an assessment by the Secretary
				required by subsection (a), if the Secretary certifies that the assessment was
				conducted in accordance with subsection (b).
					(2)Authorization to
				enter into agreementsThe Secretary may enter into agreements
				with a foreign government or international organization, under which—
						(A)such government or
				organization may, on behalf of the Secretary, conduct an assessment required
				under subsection (a), or share with the Secretary information pertaining to
				such assessments; and
						(B)the Secretary
				may, on behalf of such foreign government or organization, conduct an
				assessment described in subsection (a), or share with such foreign government
				or organization information pertaining to such assessments.
						(3)Limitations
						(A)Nothing in this
				subsection—
							(i)requires the
				Secretary to recognize an assessment that a foreign government or an
				international organization conducts pursuant to this subsection; or
							(ii)limits the
				discretion or ability of the Secretary to conduct an assessment under this
				section.
							(B)The Secretary may
				not delegate the authority of the Secretary under this subsection to any other
				officer of the department in which the Coast Guard is
				operating.
						.
		
